369 F.3d 1209
Joseph G. KOLLMAN, Plaintiff-Appellant,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS AFL-CIO-CFL, Local Union 613, Whitehead Electric Company, Holder Construction Company, Defendants-Appellees.
No. 03-14287.
United States Court of Appeals, Eleventh Circuit.
May 11, 2004.

Alan H. Garber, Gordon, Silberman, Wiggins & Childs, P.C., Atlanta, GA, for Kollman.
Norman J. Slawsky, Jacobs & Slawsky, P.A., Paul R. Beshears, Peter B. Murphy, Smith, Currie & Hancock, LLP, Walter J. Kruger, III, Todd Stanton, Fisher & Phillips, Atlanta, GA, for Defendants-Appellees.
Appeal from the United States District Court for the Northern District of Georgia (No. 01-02955-CV-TWT-1); Thomas W. Thrash, Jr., Judge.
Before BARKETT and HILL, Circuit Judges, and FORRESTER*, District Judge.
PER CURIAM:


1
After a thorough review of the record and the law relevant to this case, we AFFIRM the district court's grants of summary judgment. With regard to Kollman's hybrid § 301/fair representation claims, we find that Kollman has failed to advance sufficient evidence to support his § 301 claim. Because we find that Kollman's fraud and intentional infliction of emotional distress claims have no merit, we need not decide if they are precluded by Georgia's Workers' Compensation Act. We agree with the district court's conclusion that under Georgia law, Holder cannot be held liable for tortious interference because Holder was not a "stranger" to Kollman's employment agreement.1


2
AFFIRMED.



Notes:


*
 Honorable J. Owen Forrester, United States District Judge for the Northern District of Georgia, sitting by designation


1
 We deny Holder's motion for sanctions